Citation Nr: 0901075	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-22 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound of the left hand.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issues of service connection for a right knee disorder 
and a compensable disability rating for residuals of a 
shrapnel wound of the left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a current diagnosis of bilateral 
hearing loss.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran served on active duty from May 1966 to May 1968.  
He served in combat as he was awarded a Combat Infantryman 
Badge during his service in Vietnam.  He also received a 
Purple Heart Medal for suffering a shrapnel wound of the left 
hand in May 1967.  

As noted, the veteran was involved in combat during service.  
In that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service treatment records (STRs) do not reflect 
any complaints involving hearing loss during service.  He had 
a pre-induction physical examination in November 1965 that 
reported audiometric results that demonstrated a level of 
hearing loss in both ears.  However, this was in contrast to 
military physical examinations provided in October 1965, 
February 1968 and March 1968 that all showed no evidence of 
hearing loss on audiometric testing.  In short, there is no 
evidence of hearing loss during service.

The veteran has submitted statements and testified that he 
was subjected to multiple events involving acoustic trauma as 
a result of his combat service.  In particular, he described 
the forceful explosion that took place when he was wounded.  
Such events are conceded as they are consistent with his 
combat service.  However, the veteran must still demonstrate 
the existence of a hearing loss disability.

The veteran was afforded a VA audiology examination in March 
2002.  The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
15
10
15
20
25

The average decibel losses were 16 in the right ear and 17 in 
the left ear.  The veteran had a speech discrimination score 
of 100 percent for each ear.  The Board notes that the VA 
examination report stated that there was an average loss of 
18 decibels in each ear.  However, this appears to be in 
error and the result of averaging the decibel loss from 
1,000-4,000 Hertz, as is done with increased rating claims, 
instead of all five tested levels.  The average for the five 
levels results in the average loss as reported.

The veteran testified in May 2006 that his hearing loss had 
gotten worse since his last examination.  His claim was 
remanded for another examination.  The veteran was evaluated 
in May 2007.  The results of audiometric testing were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
15
20
25
30

The average decibel losses were 23 in the right ear and 22 in 
the left ear.  The veteran had a speech discrimination score 
of 100 percent for the right ear and 96 percent for the left 
ear.  As before, the VA examination report listed a different 
average decibel loss because of an erroneously calculation of 
the average by using only the values from 1,000-4,000 Hertz 
instead of all five values.

The results of the above audiograms do not meet the 
requirements for establishing hearing loss by VA regulation.  
They do not satisfy any of the criteria listed at 38 C.F.R. 
§ 3.385.

The veteran has not provided any medical evidence of a 
current hearing loss disability nor has he provided evidence 
of the existence of a hearing loss disability at any time 
since his military service.  He also has not submitted any 
evidence in support of his claim, other than his own lay 
statements, that he has a hearing loss disability.  The Board 
notes that lay evidence in the form of statements is 
competent evidence to establish evidence of symptomatology 
where symptoms are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 
451 F.3d. 1331.

While the veteran is competent to say he has difficulty 
hearing, he is not competent to establish that he has a 
hearing loss disorder for the purposes of a VA disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional and based on appropriate test 
results that meet the requisite regulatory criteria.

The veteran has not alleged he was diagnosed with a hearing 
loss.  The private treatment records he has submitted do not 
reference hearing loss by way of past history or a current 
complaint.  The same is true of VA records associated with 
the claims folder.  The two VA audiology examinations clearly 
do not reflect evidence of a hearing loss for disability 
purposes.  There is no medical evidence of record to identify 
a bilateral hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  Nor is there any competent evidence of 
record indicating that the veteran has a hearing loss 
disability that may be related to service.  

As noted, in order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  Therefore, the Board 
concludes that, without any current medical evidence, or at 
any time during the pendency of the appeal, confirming the 
presence of a bilateral hearing loss disability service 
connection must be denied.  See Rabideau, Brammer.  

As noted above, 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
The veteran's combat service is acknowledged and acoustic 
trauma at that time can be conceded.  However, the objective 
medical evidence of record does not demonstrate the existence 
of a current disability.  Thus a nexus opinion is not 
necessary.  The veteran's combat service is not sufficient to 
overcome the requirement of the existence of a disability.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In an April 2006 letter, VA specifically 
notified the veteran about disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, the veteran's claim was received in 
August 2001.  The RO initially wrote to the veteran in 
February 2002.  The RO advised him of the evidence required 
to substantiate his claim for service connection.  The 
veteran was advised to submit evidence showing that he had 
the claimed disorder since service.  He was given specific 
examples of the types of information that would help to 
substantiate his claim.  He was further advised to submit 
evidence showing a diagnosis and treatment for the claimed 
hearing loss.  The letter also advised the veteran of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

The veteran responded to the letter in March 2002.  He 
identified the sources of medical records available in his 
case.  The RO had already contacted the sources based on an 
earlier submission from the veteran.  His claim was denied in 
September 2002.  

The Board remanded the case for additional development in 
August 2006.  The Appeals Management Center (AMC) wrote to 
the veteran that same month.  He was advised to submit 
additional evidence in support of his claim.  He was also 
advised to identify any additional records that could be 
obtained on his behalf, to include from private or VA 
sources.  The veteran did not respond to the letter.

The veteran's claim was re-adjudicated in October 2008.  His 
claim remained denied and he was provided a supplemental 
statement of the case (SSOC) that advised him of the basis 
for the continued denial.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current hearing loss disability based on the letters 
provided to the veteran in February 2002, and August 2006.  
He was advised of several types of evidence that could 
demonstrate his having a current disability for hearing loss.  

In addition, the veteran had actual knowledge of what was 
required to substantiate his claim for service connection.  
He responded to the February 2002 letter with information 
relating to all the sources of private records pertaining to 
his claim.  However, the records were unrelated to his 
hearing loss issue.  He also provided testimony regarding his 
hearing loss at a hearing in May 2006.

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the February 2002 notice letter in his 
case, as well as other correspondence, he has submitted 
statements and evidence in support of his claim and testified 
in that regard.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  His STRs are of record 
and were reviewed.  He identified available VA treatment 
records and private records and they were obtained.  They 
were not relevant to the issue of hearing loss.  The veteran 
was afforded VA examinations to assess his claim.  He 
testified at a Travel Board hearing.  The Board remanded his 
case for the development of additional evidence in support of 
his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran's case was remanded for additional development 
for all three issues listed on appeal in August 2006.  The 
development in regard to the hearing loss claim was conducted 
and the issue adjudicated as noted above.

The prior remand noted that the STRs did not reflect 
complaints of or treatment for any right knee symptoms during 
service.  Further, there is no medical evidence that the 
veteran was diagnosed as having arthritis of the right knee 
within a year of discharge.  He first sought first private 
outpatient treatment for right knee complaints in February 
1997 and was again seen for right knee pain and aching in May 
2001.  He reported that his knee problems "really date[d] 
back about seven or eight years" with no specific injury.  
Records from A. L. De Gruccio, M.D., contain an x-ray report 
from May 2007 that noted osteoarthritic changes in the right 
knee that were said to be tricompartmental.  Further, the 
operative report from a right knee arthroscopy and partial 
lateral meniscectomy in November 2001 noted that the veteran 
had chondromalacia grade IV of the patella, the trochlea 
groove and grade III [chondromalacia] of the lateral tibial 
plateau and femur.  

At a VA examination in March 2002 the veteran denied having 
specific injury or trauma of the knees but stated that he had 
had problems with his knees for about 20 years.  X-rays of 
the right knee were said to show minimal degenerative changes 
consistent with age.  The VA examiner stated that it was 
unlikely that the veteran's bilateral minimal arthritis of 
the knees was in any way related to a bilateral leg shell 
fragment wound, no such shell fragment wound was noted in the 
service medical records (and the veteran has not been service 
connected for any such disability).  

The Board noted that the question remained as to whether 
there was any connection between the degenerative arthritis 
of the right knee and the veteran's service, which included 
combat.  An examination was requested to provide an opinion.

The veteran was afforded a VA examination in April 2007.  The 
examiner noted the veteran's surgery from November 2001 and 
the results listed in the operative report.  Current x-rays 
of the right knee were interpreted to be unremarkable.  The 
August 2006 remand asked the examiner to provide an opinion 
as to the existence of any right knee disability, to include 
degenerative arthritis.  The examiner was further requested 
to state whether any right knee disability was related to or 
had its onset during service, to include the veteran's 
reported in-service trauma sustained as a consequence of 
combat-related jumps from helicopters, or was manifested to a 
compensable degree within one year of discharge.  Finally, 
the examiner was asked to opine if any right knee disability 
was at least as likely as not caused or aggravated by the 
veteran's service-connected left knee arthritis disability.

The examiner said he could not state, without resorting to 
speculation, whether the veteran had a current right knee 
disability.  The examiner noted that there was a history of 
private x-ray evidence of arthritis of record but that 
current x-rays were negative.  The examiner remarked that, 
given that the right knee symptoms developed many years after 
service, it would require speculation to formulate an opinion 
as to whether the current symptoms could be related to 
service.  Finally, the examiner stated that it was less 
likely as not that any degenerative joint disease (DJD) of 
the right knee developed as a result of the service connected 
arthritis of the left knee.  This was because there was no 
evidence of antalgic gait of record.  

The Board notes that VA treatment records, for the period 
from March 2002 to January 2003, and April 2007 to May 2008, 
were associated with the claims folder.  The records show 
that the veteran sought treatment for complaints related to 
his right knee in 2007 and 2008.  An entry from May 21, 2008, 
noted the results of a recent magnetic resonance imaging 
(MRI) test, as well as x-rays of the right knee from January 
2008.  The MRI report and x-rays both showed clear evidence 
of a current disorder.  Moreover, the examiner stated in 
their treatment note that the crepitus present was consistent 
with significant DJD.

The Board finds the examination report to be inadequate and 
not in substantial compliance with the remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999), aff'd on other 
grounds 287 F.3d 1377 (Fed. Cir. 2002).  The examiner failed 
to fully discuss the results of the March 2002 VA 
examination, to include x-rays that found evidence of DJD in 
the right knee in addition to that found in private records.  
The examiner did not address the basis for why current x-rays 
would not be consistent in showing evidence of arthritis.

The April 2007 VA examiner found no evidence of a current 
disorder involving the right knee based on the latest 
negative x-rays.  The examiner stated that he could not 
answer the question of whether the veteran had a current 
right knee disorder, to include degenerative arthritis, 
without resorting to speculation.  Although the examiner went 
on to opine regarding whether any diagnosis of DJD was 
related to service, he did not express any statement 
regarding the effect of the veteran's combat service as a 
possible etiology of the DJD diagnosis already of record.  

Further, the Court issued a decision in McClain v. Nicholson, 
21 Vet. App. 319, 321-323 (2007) during the pendency of the 
remand that has a bearing on this case.  As noted above, 
generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In the above case the Court found that a 
claimant may still be entitled to service connection for a 
disability even if that disability may be resolved during the 
pendency of the claim.  

The April 2007 VA examination report was premised on the lack 
of a finding of DJD on the most recent x-rays.  However, the 
examiner did not adequately discuss the prior VA evidence of 
arthritis; he cited only to private x-ray evidence.  
Moreover, later VA treatment records provide evidence of 
several current disorders involving the right knee based on 
MRI and x-ray studies as well as clinical assessment in 2008.  
These diagnoses must be considered in any future examination.  

The issue of a compensable rating for the veteran's service-
connected residuals of a shrapnel wound of the left hand was 
also remanded for an examination.  The remand noted the 
results of a prior examination from March 2002, especially 
that x-rays of the left hand were said to be normal.

The veteran was afforded an examination in July 2008.  The 
examiner provided extensive information on an Automated 
Medical Information Exchange (AMIE) worksheet.  This included 
range of motion measurements for the fingers of the left 
hand.  The report also included the results of x-rays of the 
left hand that were interpreted to show mild arthritic 
changes at the metacarpal at the base of the thumb.  The 
report did not address the findings from the x-rays in any 
way.  A new examination must be provided to determine if the 
arthritis is related to the veteran's service-connected 
shrapnel wound of the left hand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

2.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination to assess his 
right knee claim.  The claims folder must 
be provided to the examiner and reviewed 
by the examiner.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
results of such must be included in the 
examination report.

The examiner is advised that the veteran 
has related competent evidence of trauma 
to his right knee in service by way of 
his combat service despite the lack of 
such notations in his STRs.  With that in 
mind, the examiner is requested to 
provide an opinion as to:

a.  Does the veteran have a current right 
knee disorder, to include degenerative 
arthritis?  If the examiner determines 
that the evidence does not demonstrate a 
current disorder, the examiner must still 
provide the requested opinion based on 
the earlier diagnoses of DJD of the right 
knee, form both private and VA sources, 
and the findings related in the VA 
outpatient entry from May 21, 2008.  

b.  Whether there is a 50 percent 
probability or greater that the veteran 
has a right knee disorder that is related 
to or had its onset during service, to 
include his reported in-service trauma he 
sustained as a consequence of combat-
related jumps from helicopters, or was 
manifested to a compensable degree within 
one year of discharge?

c.  Finally, if the veteran has a right 
knee disorder, and it is determined to 
not be related to his military service, 
is there a 50 percent probability or 
greater that the right knee disorder is 
caused or aggravated by his service-
connected left knee arthritis?

A complete rationale for all opinions 
expressed must be provided.

3.  The veteran must be afforded a VA 
examination to assess the current status 
of his residuals of a shrapnel wound of 
the left hand.  The examiner must provide 
an opinion as to whether the arthritis at 
the time of the VA examination in July 
2008 is related to the veteran's service-
connected disability.  A complete 
rationale for all opinions expressed must 
be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


